               Case 2:21-cv-00112-JCC Document 20 Filed 06/30/21 Page 1 of 4




                                                                     HON. JOHN C. COUGHENOUR
 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
10    BRIAN ECHARD, on behalf of himself              )
      and all other similarly situated,               )
11                                                    )       Case No. 2:21-cv-00112-JCC
12                     Plaintiff,                     )
      v.                                              )       STIPULATED MOTION FOR
13                                                    )       BRIEFING SCHEDULE AND
      WELLS FARGO BANK, N.A.                          )       [PROPOSED] ORDER
14                                                    )
15                     Defendant.                     )       NOTE ON MOTION CALENDAR:
                                                      )       June 30, 2021
16                                                    )
      ___________________________________
17
18
            By this stipulated motion and proposed order, the parties jointly ask the Court to enter a
19
20   briefing schedule on defendant Wells Fargo Bank, N.A.’s motion for judgment on the pleadings

21   (Dkt. 19), filed June 18, 2021, and currently noted for July 16, 2021. The parties wish to allow
22   additional time for the filing of responses and a reply on this motion to accommodate counsels’
23
     schedules, and to allow for the efficient administration of justice. Without the order requested by
24
25   this stipulated motion, under the Local Rules, Plaintiff’s response to the motion would be due

26   July 12, 2021, and any reply by July 16, 2021.
27
28
      No. 2:21-CV-00112-JCC
29
      STIPULATED MOTION AND [PROPOSED]
      ORDER 1
           Case 2:21-cv-00112-JCC Document 20 Filed 06/30/21 Page 2 of 4




         The parties respectfully propose the following briefing schedule instead:
 1
 2       Response to motion            August 2, 2021

 3       Reply                         August 27, 2021
 4
 5
         Dated this 30th day of June, 2021.
 6
 7                                            SMITH & LOWNEY, PLLC

 8                                            By: s/ Knoll Lowney
                                                      Knoll Lowney, WSBA #23457
 9
                                                      Alyssa Koepfgen, WSBA #46773
10                                                    2317 E. John St., Seattle, WA 98112
                                                      206-860-2883
11                                                    knoll@smithandlowney.com
12                                                    alyssa@smithandlowney.com

13                                                    Attorneys for Plaintiff Brian Echard
14                                            GORDON TILDEN THOMAS & CORDELL LLP
15
                                              By: s/ Franklin D. Cordell
16                                                    Franklin D. Cordell, WSBA #26392
                                                      Miles Bludorn, WSBA #54238
17
                                                      600 University St, Suite 2915
18                                                    Seattle, WA 98101
                                                      206-467-6477
19                                                    fcordell@gordontilden.com
20                                                    mbludorn@gordontilden.com

21                                                    Attorneys for Defendant Wells Fargo Bank,
                                                      N.A.
22
23                                            Troutman Pepper Hamilton Sanders LLP

24                                            By: s/ John C. Lynch
25                                                    John C. Lynch*
                                                      Jason E. Manning*
26                                                    Troutman Pepper Hamilton Sanders LLP
                                                      222 Central Park Ave, Suite 2000
27                                                    Virginia Beach, VA 23462
28                                                    757-687-7500
     No. 2:21-CV-00112-JCC
29
     STIPULATED MOTION AND [PROPOSED]
     ORDER 2
           Case 2:21-cv-00112-JCC Document 20 Filed 06/30/21 Page 3 of 4




                                            John.lynch@troutman.com
 1
                                            Jason.manning@troutman.com
 2                                          *Admitted Pro Hac Vice

 3                                          Attorneys for Defendant Wells Fargo Bank,
 4                                          N.A.

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     No. 2:21-CV-00112-JCC
29
     STIPULATED MOTION AND [PROPOSED]
     ORDER 3
              Case 2:21-cv-00112-JCC Document 20 Filed 06/30/21 Page 4 of 4




                                               [PROPOSED] ORDER
 1
 2                   The Court grants the parties’ stipulated motion and sets the following briefing

 3   schedule for defendant Wells Fargo Bank, N.A.’s motion for judgment on the pleadings (Dkt.
 4
     19):
 5
            Responses               August 2, 2021
 6
 7          Reply                   August 27, 2021

 8
 9
            DATED this ___ day of July, 2021
10
11
12                                                 _____________________________
                                                   HON. JOHN C. COUGHENOUR
13                                                 U.S. DISTRICT JUDGE
14
15   Presented by:

16
17
18   By: s/ Knoll Lowney
         Knoll Lowney, WSBA #23457
19       s/Alyssa Koepfgen
         Alyssa Koepfgen, WSBA #46773
20       Attorneys for Plaintiff
21
22
23
24
25
26
27
28
      No. 2:21-CV-00112-JCC
29
      STIPULATED MOTION AND [PROPOSED]
      ORDER 4
